FILED
                             NOT FOR PUBLICATION                            JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PANCHOS CORPORATION, a Florida                  No. 07-56258
 corporation,
                                                 D.C. No. CV-03-03002-GPS
              Plaintiff-counterdefendant
              - Appellee,
                                                 MEMORANDUM *
   v.

 GUADALUPE BEDOYA GONZALEZ;
 ANA MARIA JOSEFINA BOJALIL
 BEDOYA,

               Defendants-counterclaimants
               - Appellants,

 and

 SIMON LOPEZ, an individual; TEATRO
 LOS PINOS, a business entity,

               Defendants.



                    Appeal from the United States District Court
                        for the Central District of California
                    George P. Schiavelli, District Judge, Presiding


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

JS/Research
                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Guadalupe Bedoya Gonzalez and Ana Maria Josefina Bojalil Bedoya appeal

from the district court’s order dismissing their counterclaim pursuant to Federal

Rule of Civil Procedure 41(b). We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002), and we affirm.

        The district court did not abuse its discretion by dismissing the counterclaim

because counterclaimants failed to comply fully with the court’s order to “proceed

by default” after the court imposed less drastic sanctions and warned them that

noncompliance would result in dismissal. See id. at 642 (listing factors that a

district court must weigh before dismissing an action under Rule 41(b)).

        We decline to consider whether the district court abused its discretion by

denying the motions for reconsideration under Rules 59(e) and 60(b) because the

issue was not argued on appeal. See Indep. Towers of Wash. v. Washington, 350

F.3d 925, 929 (9th Cir. 2003) (deeming abandoned issues raised but not argued on


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly,
counterclaimants’ request for oral argument is denied.

JS/Research                                2                                      07-56258
appeal).

        AFFIRMED.




JS/Research         3   07-56258